Citation Nr: 0612711	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  01-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
cold injury, left foot, currently evaluated as 10 percent 
disabling.
 
2.  Entitlement to an increased evaluation for residuals, 
cold injury, right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals, fracture, left fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1981 to July 1984.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied a compensable evaluation 
for residuals, fracture, left fourth toe, denied an 
evaluation in excess of 10 percent for residuals, cold 
injury, left foot, and denied an evaluation in excess of 10 
percent for residuals, cold injury, right foot.  After 
remanding the claims in September 2001, the Board affirmed 
the RO's determinations in a July 2003 decision.  

The veteran appealed the July 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an order issued in February 2005, the Court 
vacated the July 2003 Board decision, and remanded the matter 
to the Board for readjudication.  The Board Remanded the 
claims in June 2005, and the claims now return again to the 
Board for appellate review.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted before the undersigned 
Veterans Law Judge in July 2001.




FINDINGS OF FACT

1.  The veteran's residuals of cold injury to the left foot 
and to the right foot are manifested by bilateral tenderness, 
cold sensitivity, and subjective reports of discoloration or 
swelling for which the veteran has not required medical care 
since November 2002, but not by tissue loss, objective 
evidence of nail abnormalities or color changes, loss of 
function, loss of strength, or by arthritis on radiologic 
examination.

2.  The veteran also has subjective complaints of burning or 
tingling in the feet bilaterally, but that symptomatology 
cannot be considered in evaluating the veteran's cold injury 
residuals, as a separate 10 percent evaluation is in effect 
for peripheral neuropathy of each foot.

3.  The veteran's residuals of a fracture, left fourth toe, 
are manifested by pain on palpation of the interdigital web 
space, pain on palpation of the tendon and bone of the left 
fourth toe, and by radiologic evidence of shortening of the 
metatarsal, but not by loss of function, pain on motion or 
use of the left fourth toe, or by arthritis on radiologic 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, cold injury, left foot, where a separate 
compensable evaluation has been assigned for left foot 
peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.110, Diagnostic Code 7122 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals, cold injury, right foot, where a separate 
compensable evaluation has been assigned for right foot 
peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.110, Diagnostic Code 7122 (2005).


3.  The criteria for an increased (compensable) evaluation 
for residuals, fracture, left fourth toe, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5283 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has not provided any statement, allegation, or 
response related to the continuation of this appeal since the 
Court's February 2005 Order, but her representative continues 
to argue on her behalf that the service-connected 
disabilities at issue in this appeal are more severely 
disabling than the assigned evaluations reflect.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, the veteran's November 1999 claims for 
increased evaluations for the service-connected disabilities 
at issue were received prior to enactment of the VCAA, and 
the initial unfavorable rating decision was issued prior to 
the enactment of the VCAA.  The veteran was not provided 
notice of the VCAA, which became law in November 2000, when 
the February 2001 statement of the case (SOC) was issued.  
For this reason, the Board Remanded the claims in September 
2001, and directed the RO to issue notice of the provisions 
of the VCAA and readjudicate the claims.  In its February 
2005 Order, the Court determined that the notice provided 
following the September 2001 Remand was not adequate to 
satisfy the VCAA.

By a June 2005 Remand, the Board again directed that the 
veteran be provided notice consistent with the VCAA.  By a 
letter issued in August 2005, the Appeals Management Center 
(AMC) advised the veteran of VA's duty to assist her to 
obtain evidence, advised her of the evidence required to 
substantiate claims for increased evaluations, and advised 
her of the types of evidence that might assist to 
substantiate the claims.  In particular, the AMC advised the 
veteran that she should submit a statement describing the 
severity of the service-connected disabilities listed on the 
title page of this decision, including whether those 
disabilities had increased in severity, and advised her that 
she should advise VA of "any other evidence or information 
that you think will support your claim."  She was also 
advised to send VA "any evidence in your possession that 
pertains to your claim."  

In addition, the August 2005 letter advised the veteran of 
evidence VA would attempt to obtain on her behalf, as well as 
advising her of her responsibility to identify evidence she 
wanted VA to obtain.  This letter included the complete text 
of 38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA, in an attachment.  The veteran did not respond to 
this letter.

Thereafter, the claims were readjudicated, and a supplemental 
statement of the case (SSOC) was issued in December 2005.

The Board finds that the August 2005 notice advised the 
veteran of each element of notice described in Pelegrini, 
and, as each claim was thereafter readjudicated, the notice 
provided meets the requirements set forth in the VCAA and the 
Court's interpretations of the statutory provisions of that 
enactment.

In particular, the veteran has been notified of the general 
duties to her and of her opportunities to submit evidence in 
the Board's September 2001 Remand, in the July 2003 Board 
decision, in the numerous submissions to the Court on appeal, 
and in the Court's February 2005 Order, as well as in the 
August 2005 letter issued by the AMC.  The claimant was aware 
of the evidence required to substantiate her claims, was 
aware of her responsibility and VA's responsibilities as to 
obtaining or providing evidence, and was aware that she 
should identify or submit any evidence she had or was aware 
of that might substantiate her claims.  The veteran was 
afforded VA examinations, testified at a hearing before the 
Board, and had numerous opportunities to submit evidence.  
The Board finds that, if there is any defect in the notice or 
timing of the notice to the veteran of the provisions of the 
VCAA, that defect has not resulted in any prejudice to the 
veteran, who has, at this point, had numerous opportunities 
during the nearly seven years of the pendency of this appeal 
to present evidence and argument to support her claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date for an increased rating for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for increased ratings, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

Law and regulations applicable to claims for increased 
disability evaluations

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

1.  Claims for increased evaluations for residuals, cold 
injuries to both feet

Historically, by a Board decision issued in February 1998, 
the veteran was granted service connection for residuals of a 
cold injury to the feet.  By a rating decision issued in July 
1998, a 10 percent initial evaluation was assigned for the 
combined residuals of bilateral cold injury of the feet from 
June 1995 to January 11, 1998.  Effective from January 12, 
1998, a separate 10 percent initial evaluation was assigned 
for residuals of a cold injury of the right foot and a 
separate 10 percent initial evaluation was assigned for 
residuals of a cold injury to the left foot, under revised 
provisions of Diagnostic Code 7122.  The veteran did not 
submit a timely substantive appeal following the July 1998 
rating decision, and that decision became final.

By correspondence submitted in November 1999, the veteran 
sought an increased evaluation for the right foot residuals 
and for the left foot residuals of the cold injury to the 
feet.  In support of this claim, the veteran stated that she 
was having continuing medical complications.

VA outpatient treatment records dated from January 2000 
through March 2000 reflect that the veteran complained of 
burning and tingling in her feet.  In January 2000, she 
reported that those symptoms were about the same since her 
last evaluation.  The veteran provided a history of frostbite 
both during service and post-service while delivering mail.  
On examination, the veteran's skin was dry and cool but 
cooler at the tips of all toes.  There were no open lesions.  
There was no apparent edema.  The veteran reported that 
taking Vitamin B-6 did not provide relief.  The examiner 
concluded that there was neuropathy secondary to frostbite 
injury.  Treatment options were discussed.  The veteran 
determined that she did not wish to continue taking Elavil or 
pyridoxine.

On VA examination conducted in May 2000, the veteran stated 
that she had tingling in each foot that was always there.  
She reported some discoloration of her toes.  The findings 
were the same in both feet.  Bilaterally, there was slight 
tenderness on the dorsum of the midfoot and on the plantar 
surface of the midfoot on the right.  Dorsalis pedis pulses 
were 2+ bilaterally.  There was no mottling of the skin.  The 
feet were not clammy or cold.  There was no discoloration of 
the toes.  Capillary refill was good.  The veteran was able 
to walk on her toes and on her heels.  Her gait was normal.  
Neurological examination disclosed diminished Semmes 
Weinstein monofilaments bilaterally, consistent with mild 
peripheral neuropathy.  The examiner concluded that there was 
a cold injury to the feet bilaterally.

By a statement submitted in September 2000, the veteran 
contended that the examination on which denial of her claim 
for an increase was based was not thorough.

On VA examination conducted in November 2002, the veteran 
reported continuous tingling in the toes, more noticeable at 
rest, such as when she was going to sleep.  She also reported 
numbness in the feet when exposed to the cold, as well as 
cold sensitivity and inability to tolerate air conditioning.  
She reported cracking of the nails but no fungal infection.  
She also reported discoloration of the toenails and skin of 
the feet.  Objectively, there was loss of hair over the 
dorsum of the feet and over the toes.  The skin color was 
normal.  There was also a subjective sensory loss to 
temperature and pain in the toes compared to the mid-shins.  
The veteran's feet appeared mildly cold.  Range of motion and 
strength were normal bilaterally.  The examiner concluded 
that the veteran had a cold injury and neuropathy 
bilaterally, but concluded that the large nerve fibers were 
intact and there was no loss of function, no tissue loss, or 
balance changes.

Applicable rating criteria

The Board notes that the rating criteria applicable to cold 
injuries were revised effective January 12, 1998.  As the 
veteran submitted the claim for an increased evaluation in 
November 1999, only the revised criteria, as effective from 
January 1998, are applicable to this claim.  

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  

When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, then a 20 percent disability evaluation is 
warranted.  

When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, then a 30 
percent disability evaluation is warranted.  38 C.F.R. § 
4.104 Diagnostic Code 7122 (effective January 12, 1998).

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998.  See 63 Fed. Reg. 37,778- 
37,779 (July 14, 1998).  The additional amendment clarifies 
that amputations of fingers and toes must be separately 
evaluated, and that complications, such as skin cancer or 
peripheral neuropathy, should be separately evaluated.  38 
C.F.R. § 4.110, Diagnostic Code 7122, N.1.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code (DC) 7122.  Id.  
It was also noted that arthralgia is but one type of pain 
that will satisfy the evaluation criterion.  63 Fed. Reg. 
37,779. 

Analysis

In this case, the veteran has been granted a separate, 
compensable, 10 percent evaluation for each foot for 
peripheral neuropathy, in accordance with Note 1, DC 7122.  
Since the symptoms identified as associated with peripheral 
neuropathy, 


primarily burning and tingling of the feet, have been 
separately evaluated to support the grant of a compensable 
evaluation for peripheral neuropathy, discussion of those 
symptoms cannot be used to support an evaluation in excess of 
10 percent for the residuals of a cold injury to the feet.

The symptoms and factors of disability evaluated under DC 
7122 include the veteran's complaints of pain with walking, 
tenderness, mild, subjective loss of vibratory sense and 
sensory loss to temperature and pain roughly below the ankle.  
In addition, the veteran has reported subjective complaints 
of swelling and discoloration of her skin, although the 
majority of examiners, including the examiners who conducted 
examinations in May 2000 and November 2002, have stated that 
the veteran's skin color is not discolored or is normal.  The 
Board finds, as a matter of fact, that the objective 
determinations that the veteran's skin color is normal are 
more persuasive than the veteran's lay statements that she 
believes she has discoloration of the skin.

The veteran has reported some cracking of her nails, but 
there was no objective evidence of fungal infection of the 
nails or other nail abnormality at the November 2002 VA 
examination.  The Board finds, as a matter of fact, that the 
objective determinations that the veteran's nails are normal 
are more persuasive than the veteran's lay statements that 
she believes she had abnormalities of the toenails.
 
The criteria for an evaluation in excess of 10 percent 
require that, in addition to the evidence of arthralgia, 
other pain, and numbness or cold sensitivity, the claimant 
must show at least one other listed symptoms, either tissue 
loss, or nail abnormalities, or color changes, or locally 
impaired sensation, or hyperhidrosis, or abnormalities on 
radiologic examination.  

The Board has reviewed the evidence in light of the 
requirement that the evidence support the presence of at 
least one of these factors of disability.  The medical 
evidence establishes that the veteran does not have tissue 
loss on either foot.  The medical evidence establishes that 
the veteran does not have any nail abnormality on either 
foot.  The evidence is devoid of complaints or findings of 
hyperhidrosis.  


Repeated radiologic examinations of the feet have disclosed 
no abnormalities of the bones of either foot.  In this case, 
there is impaired sensation to vibration on objective 
examination, but this was attributed by the November 2002 VA 
examiner to neuropathy.  As noted above, a separate grant of 
service connection is in effect for peripheral neuropathy, 
and the symptomatology on which the 10 percent evaluation for 
peripheral neuropathy is based cannot also serve as the 
factual basis for an increased evaluation under DC 7122.  
38 C.F.R. § 4.14 (evaluation of the same disability or 
symptom of disability under two different diagnostic codes is 
precluded).

The examiner who conducted the November 2002 VA examination 
also noted that "there is some mild loss of hair . . . and 
mild atrophic skin changes which I think would also support 
evidence for mild neuropathy."  Based on this medical 
opinion, the Board finds that the evidence of mild hair loss, 
skin changes and loss of sensation present must be evaluated 
as part of the disability due to peripheral neuropathy, and 
cannot serve as an evidentiary basis for an increased 
evaluation in excess of 10 percent for residuals of cold 
injury evaluated under DC 7122.

The evidence establishes that the veteran has arthralgia of 
the feet and some loss of sensation.  Those symptoms are not 
part of the symptomatology evaluated as part of the grant of 
service connection for peripheral neuropathy, and evaluation 
of the disability as compensable under DC 8620.  However, 
those symptoms, together with the other manifestations of 
cold injury which have not been attributed to peripheral 
neuropathy, do not provide a basis for a finding that the 
veteran meets the criteria for a 30 percent evaluation for 
cold injury residuals as to either foot.  

Expressed another way, without inclusion of symptoms 
attributed to peripheral neuropathy, the veteran does not 
meet the criteria for a 20 percent evaluation under DC 7122 
in either foot.  Regulations applicable to evaluation of 
service-connected disabilities preclude evaluation of the 
same symptoms under both DC 7122 and under DC 8620.  38 
C.F.R. § 4.14.  Thus, the preponderance of the evidence is 
against an evaluation in excess of 10 percent under DC 7122 
for cold injury residuals, left foot, or cold injury 
residuals, right foot.

The Board has therefore considered whether an increased 
evaluation in excess of 10 percent is available under any 
other diagnostic code.  As noted, DC 7122 requires that 
amputations of fingers or toes due to cold injury be 
evaluated separately, but, in this case, there are no 
amputations, and an evaluation in excess of 10 percent is not 
warranted under this criterion.  Other disabilities which are 
part of the residuals effects of cold injury are also 
separately evaluated.  In this case, separate, compensable 10 
percent evaluations have been assigned for peripheral 
neuropathy.  There are no other diagnosed complications or 
other disorder, and there is no basis for an evaluation in 
excess of 10 percent under any other diagnostic code, in the 
absence of any other diagnosed complication or disorder 
residual to the veteran's bilateral cold injury to the feet.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for cold injury residuals evaluated as 
10 percent disabling for the right foot and 10 percent 
disabling for the left foot under DC 7122, where a 10 percent 
evaluation for separately-diagnosed peripheral neuropathy as 
also been assigned to each foot. The evidence to establish 
that the veteran is entitled to more than a 10 percent 
evaluation under DC 7122 is not in equipoise. The provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.

2.  Claim for compensable evaluation for residuals, fracture, 
left fourth toe

Historically, the veteran was granted service connection for 
a fracture of the left fourth toe, effective in July 1984, 
following the veteran's service separation, and a 
noncompensable evaluation was assigned.  That evaluation 
remains in effect, unchanged. 

In November 1999, the veteran sought an increased evaluation 
for the service-connected fourth metatarsal fracture.  On VA 
examination conducted in May 2000, the veteran stated that 
her left fourth toe hurt, especially with cold weather.  
There was some stiffness, and she reported that prolonged 
standing, which was required in her occupation as a window 
clerk, caused her toe to hurt.  The examiner noted that 
radiologic examination of the left fourth toe disclosed mild 
foreshortening of the fourth metatarsal.

VA outpatient treatment records dated in January 2000 noted 
that there was pain associated with palpation of the extensor 
tendons to the fourth left metatarsal and along the shaft of 
the bone.

At a hearing before the Board conducted in July 2001, the 
veteran testified that her private podiatrist felt she might 
have a neuroma on the left related to the fracture of the 
left fourth metatarsal.  A private treatment note dated in 
August 2001 disclosed a diagnosis of an interdigital neuroma.

Private clinical records dated in June 2001 noted that the 
veteran had hyperpigmented lesions on both feet.  A July 2001 
private radiologic examination disclosed no signs of osseous 
or joint abnormality.

On VA examination conducted in November 2002, the veteran was 
able to flex the left toe to 80 degrees without pain or 
weakness limitation and extension was to 20 degrees without 
pain.  There was no fatigability on repeated motion.  There 
was no instability.  Radiologic examination disclosed no 
arthritis.  The veteran reported parasthesias around the left 
fourth toe.  The examiner concluded that there was some 
compression of the metatarsal producing some pain around the 
fourth web space.  Walking did not produce complaints or 
objective signs of left fourth toe pain.  The examiner 
concluded that there was no evidence of neuroma and no other 
disability of the left fourth toe.

Applicable rating criteria

The veteran's disability due to residuals of a fracture of 
the left fourth metatarsal is evaluated as noncompensable 
under 38 C.F.R. § 4.71a, DC 5283.  DC 5283 pertains to the 
evaluation of malunion or nonunion of the tarsal or 
metatarsal bones.  A 10 percent evaluation is warranted if 
the malunion or nonunion is moderate in nature.  


A 20 percent evaluation is warranted if the disorder is 
moderately severe, and a 30 percent evaluation is provided if 
the disorder is severe.

Degenerative arthritis established by X-ray findings is to be 
evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 10 
percent rating applies for each such group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more minor joint groups, with occasionally 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

Analysis

In this case, the medical evidence establishes that the 
veteran does not have malunion or non-union of the left 
fourth metatarsal, although there is an area of compression 
or foreshortening of the metatarsal.  This compression or 
foreshortening causes some pain in the interdigital web space 
or pain on palpation, although a neuroma is not currently 
present.  In the absence of any evidence of malunion or non-
union, the veteran is not entitled to a compensable 
evaluation under DC 5283.

The Board has considered whether the veteran is entitled to a 
compensable evaluation under any other applicable diagnostic 
code.  The radiologic examinations have been negative for any 
finding of degenerative joint disease in the left fourth 
metatarsal, so a 10 percent evaluation under DC 5003 is not 
warranted.  The medical evidence is contrary to a finding 
that the veteran has flat feet, bilateral weak foot, claw 
feet, or anterior metatarsalgia, hallux valgus, hallux 
rigidus, or hammertoe, so rating her disability by analogy to 
DCs 5276, 5277, 5278, 5279, 5280, 5281, or 5282, would not be 
appropriate.  38 C.F.R. § 4.71a, DCs 5276-5282 (2002).

DC 5172 provides that amputation of one or two toes, other 
than the great toe, with removal of the metatarsal head, 
warrants a 20 percent rating.  Amputation of one or two toes, 
other than the great toe, without removal of the metatarsal 
head, warrants a zero percent rating.  However, the medical 
evidence in this case establishes that the veteran's left 
fourth toe disability does not meet or approximate the 
criteria for amputation of that toe or loss of use of the 
toe.

While the veteran has complained of having pain in the toe on 
use, there was no objective evidence of pain on motion of the 
left fourth toe during the VA examinations.  The VA examiner 
who conducted the November 2002 VA examination concluded that 
there was no objective evidence of increased pain secondary 
to a fracture, although there was pain on palpation of the 
interdigital web space.  The Board notes that a private 
examiner also noted pain with palpation of the left fourth 
tendon or bone.

The Board further notes that pain on use is considered a 
major factor in evaluating disability.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, the veteran is also evaluated for arthralgia of 
the left foot as one factor in the compensable, 10 percent 
evaluation for left foot residuals of a cold injury.  
Additionally, the veteran is also evaluated for burning and 
tingling of the left foot as one factor in the 10 percent 
evaluation assigned for peripheral neuropathy of the left 
foot.  On objective examination, the veteran did not have 
pain on motion of the left fourth toe.

For this reason, the Board finds that the veteran's pain on 
use of the left fourth toe cannot be distinguished from the 
veteran's complaints of pain on use, tenderness of the feet, 
and arthralgia of the left foot, as addressed in the 
evaluation assigned under DC 7122.  The veteran's complaints 
of pain at the left fourth toe on use are certainly credible.  
However, the veteran's left fourth toe pain on use must be 
considered part of the veteran's left foot pain on use which 
is evaluated under DC 5283.  As such, because the same 
symptom, pain at the left fourth toe, cannot be compensated 
under two different diagnostic codes, left fourth toe pain, 
in the absence of medical evidence of non-union, malunion, or 
arthritis, does not warrant a compensable evaluation for the 
left fourth toe under DC 5283, or any other diagnostic code 
applicable to evaluation of a toe or foot disability.  
38 C.F.R. § 4.14.

The Board has considered the veteran's testimony that she has 
a neuroma of the left foot due to the left fourth metatarsal 
fracture.  Although there is one private clinical note 
indicating that a neuroma is present, there is no evidence of 
ongoing treatment of a neuroma.  The VA examiner who 
conducted the November 2002 VA examination concluded that 
there was no neuroma present.  There is no evidence that the 
veteran has been treated for a neuroma of the left foot since 
the November 2002 VA examination.  The Board finds that the 
VA examination report is of greater persuasive value than the 
prior private clinical record, since it is more recent.  

The veteran was afforded an opportunity to present additional 
evidence following Remand of the claim in 2005, but has not 
provided evidence of recent treatment of a neuroma.  The 
evidence is against a finding that a compensable neuroma of 
the left fourth metatarsal is present.

A 10 percent evaluation is in effect for cold injury 
residuals, left foot.  A separate 10 percent evaluation is in 
effect for peripheral neuropathy, left foot.  The evidence is 
not in equipoise to establish that the veteran has left 
fourth toe pain which is not compensated under DC 7122 as 
applied to the left foot or DC 8620 as applied to the left 
foot.  

To the extent that the veteran has pain at the left fourth 
toe on palpation of the interdigital web space and on 
compression of the bone or tendon of the left fourth toe, and 
to the extent that those findings of pain are not already 
compensated under DCs 7122 or 8620, those complaints of pain, 
in the absence of pain on motion, other functional loss, or 
arthritis, do not warrant a separate, compensable evaluation 
for left fourth toe pain.  The provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  The claim for an increased 
(compensable) evaluation for the residuals of a fracture, 
left fourth toe, must be denied.


ORDER

The appeal for an increased evaluation for residuals, cold 
injury, left foot, currently evaluated as 10 percent 
disabling, is denied.
 
The appeal for an increased evaluation for residuals, cold 
injury, right foot, currently evaluated as 10 percent 
disabling, is denied.

The appeal for an increased (compensable) evaluation for 
residuals, fracture, left fourth toe, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


